DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5-9, 12, 16-20 and 23-24 are allowed.
The invention is directed to a method and a system for redirecting service application traffic. Each of the independent claims 1 and 12 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for redirecting a service application traffic performed by an electronic device, the method comprising: traversing dlopen function and connect function in all dynamic libraries initially loaded by a service application module; mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively, wherein: features of the mydlopen function include loading a new dynamic library, mounting the dlopen function and the connect function in the new dynamic library, and replacing the dlopen function and the connect function with the mydlopen function and the myconnect function, respectively, and features of the myconnect function include receiving traffic sent by the service application module, acquiring a destination IP address and a destination port of the redirecting, by the proxy service module, the non-local traffic includes: acquiring a traffic redirecting rule; and based on the traffic redirecting rule, sending the non-local traffic back to a source station; or establishing a transmission path connecting the proxy service module, a redirecting node and a source server, and sending the non-local traffic to the source server through the transmission path; receiving a corresponding resource from the source server through the transmission path, and sending the resource to the service application module.
	Regarding claim 12, A system for redirecting service application traffic, comprising: a service application module, a function configuration module, and a proxy service module, installed and running at a same electronic device, wherein: the function configuration module traverses dlopen function and connect function in all dynamic libraries initially loaded by the service application module, mounts the dlopen function the proxy service module is configured to acquire a traffic redirecting rule; and based on the traffic redirecting rule, send the non-local traffic back to a source station; or establish a transmission path connecting the proxy service module, a redirecting node and a source server, and send the non-local traffic to the source server through the transmission path; -6-Attorney Docket No. 00215.0045.00US receive a corresponding resource from the source server through the transmission path, and send the resource to the service application module. 
	Therefore, the independent claims 1 and 12 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Battin et al. (US 2006/0056379 A1) discloses a system and method establishes a data session between a mobile device and a destination server, a radio traffic channel is established between the mobile device and a radio network, and at least partially simultaneous to establishing the radio traffic channel, the radio network establishes a connection between the mobile device and the destination server.
Claims 5-9 and 16-20, 23-24 are allowed since they depend on claims 1 and 12 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/21/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473